DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on November 8, 2019. It is noted, however, that applicant has not filed a certified copy of the CN201911088600.7 application as required by 37 CFR 1.55.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the electrode is inserted in an opening of the first base material layer" in line 11, “the conductive ribbon is placed on the first base material layer” in line 12, “the connector is placed inside the space limiting module” in line 14, “the space limiting module is placed inside an opening of the film” in line 15, “the second base material layer is placed on top 
Claim 2 recites the limitation "an adhesive tape which is employed in a gap between the connector and the space limiting module" in lines 1-2. The metes and bounds of the claim are unclear, as it is unknown what is meant by the recitation of “is employed” in the context of the claim.
Claim 5 recites the limitation "the elasticity" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the elasticity of human muscle" in line 2. The metes and bounds of the claim are unclear as it is unknown what is the elasticity of human muscle. Is there a known elasticity value or range for human muscle and, if so, what is such a value or range? The specification appears silent regarding any specific value or range.
Claim 8 recites the limitation "the electrode includes a conductive paste, a conductive gel or a composite dry electrode, including CNT-PDMS or CNT-Ag-PDMS" in lines 1-2. It is unclear to what the recitation “including CNT-PDMS or CNT-Ag-PDMS” relates. Which of a conductive paste, a conductive gel or a composite dry electrode is to include CNT-PDMS or CNT-Ag-PDMS?
Claim 12 recites the limitation "the conductive ribbon includes the same elasticity as the base material" in lines 1-2. It is unclear what the metes and bounds are of the word “includes” in the context of the claim. How does the conductive ribbon “include” the same elasticity?
Claim 16 recites the limitation "the adhesive tape" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 11, 12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes et al. (U.S. 2016/0120433), herein Hughes. Regarding claim 1, Hughes discloses an electrode unit 100 for measuring physiological electrical activity in a subject, the electrode unit comprising: a base material 300/330 (see Figure 3B); an electrode 350 (see Figure 3B); a connector 120 (see Figures 1B and 7); a conductive ribbon 311/312 (see Figures 1B, 3A, and 3B); a space limiting module 115/140 (see Figures 1A, 1B, and 7); and a film 810 (see Figure 7), wherein the base material includes a first base material layer 330 and a second base material layer 300, wherein the electrode is inserted in an opening of the first base material layer (see Figure 3B), wherein the conductive ribbon is placed on the first base material layer, wherein the conductive ribbon connects the electrode and the connector (see paragraph [0122]), wherein the connector is placed inside the space limiting module (see Figure 6B), wherein the space limiting module is placed inside an opening of the film (see Figure 7), wherein the second base material layer is placed on top of the conductive ribbon (see Figure 3B), and wherein the film is placed over the first base material layer and the second base material layer (see Figure 7).
Regarding claim 2, Hughes discloses an adhesive tape which is employed in a gap between the connector and the space limiting module (see Figure 7, where label 820 is considered 
Regarding claim 3, Hughes discloses a first release paper 600 and a second release paper 600 (see Figure 9A and paragraph [0134], wherein adhesive covers 600 are described as being removed from adhesive layers 340 and are thus considered “release papers”).
Regarding claim 4, Hughes discloses that the base material includes an elastic material of non-woven fabric, cotton, polyester or nylon (see paragraph [0113], lines 10-15).
Regarding claim 5, it is respectfully submitted that the elasticity of the materials listed in paragraph [0113], lines 10-15, for the base material is “equivalent to the elasticity of human muscle” as claimed, as such materials are described in Applicant’s specification as being appropriate for the claimed use.
Regarding claim 6, Hughes discloses a bottom surface of the base material is coated with an adhesive gel 340 that is specific for human skin (see Figure 3B and paragraph [0119]).
Regarding claim 8, Hughes discloses that the electrode includes a conductive paste, a conductive gel (see paragraph [0120], lines 5-6) or a composite dry electrode, including CNT-PDMS or CNT-Ag-PDMS.
Regarding claim 11, Hughes discloses that the conductive ribbon includes a conductive wire woven by a metal wire or a conductive ribbon woven from polyester (see paragraph [0123]).
Regarding claim 12, Hughes discloses that the conductive ribbon includes the same elasticity as the base material (see paragraph [0123], “carbon impregnated vinyl” for the conductive ribbon, and paragraph [0113], “carbon impregnated vinyl” for the base material).
Regarding claim 14, Hughes discloses that the film is made of a membrane, plastic (see paragraph [0131], lines 14-15).
Regarding claim 15, Hughes discloses that the film includes properties of extensibility, waterproof property and breathability (see paragraph [0131]).
Regarding claim 16, the functional recitation “the adhesive tape, the connector and the space limiting module, together perform a function of connecting the electrode unit and an ECG signal acquisition device” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 
Claims 7, 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (U.S. 2016/0120433, cited above). Hughes discloses the invention substantially as claimed, but fails to disclose that the adhesive gel coated on the base material or the conductive gel that makes up the electrode include a menthol component, that the connector includes a conductive gel, or that the space limiting module includes a biocompatible polymeric material, which includes one or more of silica gel, thermoplastic polyurethane (TPU) and polyethylene terephthalate (PET). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive gel coated on the base material and the conductive gel that makes up the electrode to include a menthol component, modify the connector to include a conductive gel, and modify the space limiting module to include a biocompatible polymeric material, which includes one or more of silica gel, thermoplastic polyurethane (TPU) and polyethylene terephthalate (PET), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792